UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7884


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES CURTIS JOHNSON, a/k/a Curt,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:01-cr-00090-H-1)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Curtis Johnson, Appellant Pro Se.    J. Frank Bradsher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   Curtis   Johnson       appeals    the   district   court’s

order denying relief on his motion for reduction of sentence, 18

U.S.C. § 3582 (2012).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Johnson, No. 5:01-cr-

00090-H-1   (E.D.N.C.   Nov.    7,   2013).          We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2